      Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 1 of 15


 1   POINTER & BUELNA, LLP
     ADANTE D. POINTER, Esq. SBN 236229
 2   LAWYERS FOR THE PEOPLE
     Wells Fargo Center
 3   1901 Harrison Street,
     Suite 1140
 4   Oakland, California 94612
     Telephone: (510)929-5400
 5   apointer@lawyersftp.com
     Attorney for Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
     LUIS PADILLA,                                                  )
10                                                                  )   No. 2:20-cv-01966 KJM DB
                      Plaintiff,                                    )
11   vs.                                                            )
                                                                    )   STIPULATED PROTECTIVE
12                                                                  )   ORDER PURSUANT TO CIVIL
     CITY OF FAIRFIELD, et al.                                      )   LOCAL RULE 141.1
13                                                                  )
                      Defendants.                                   )
14                                                                  )
                                                                    )
15                                                                  )
                                                                    )
16                                                                  )
                                                                    )
17                                                                  )
                                                                    )
18                                                                  )
                                                                    )
19                                                                  )

20
     ///
21
     ///
22

23         1. PURPOSES AND LIMITATIONS

24         Disclosure and discovery activity in this action are likely to involve production of confidential,

25   proprietary, or private information for which special protection from public disclosure and from use

26   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

27   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                            1
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 2 of 15


 1   parties acknowledge that this Order does not confer blanket protections on all disclosures or

 2   responses to discovery and that the protection it affords from public disclosure and use extends only

 3   to the limited information or items that are entitled to confidential treatment under the applicable

 4   legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

 5   Stipulated Protective Order does not entitle them to file confidential information under seal; Civil

 6   Local Rule 141 sets forth the procedures that must be followed and the standards that will be

 7   applied when a party seeks permission from the court to file material under seal.

 8   2.     DEFINITIONS

 9          2.1     Challenging Party: a Party or Non-Party that challenges the designation of information

10   or items under this Order.

11          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

12   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

13   Civil Procedure 26(c) . It encompasses information where public disclosure is likely to result in
     particularized harm, or where public disclosure would violate privacy interests recognized by law.
14
     Examples of confidential information include, but are not limited to, the following:
15
                    a.      personnel file records of any peace officer;
16
                    b.      medical records;
17
                    c.      social security numbers and similar sensitive identifying information (unless
18
     redacted by order or by agreement of all parties).
19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                            2
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 3 of 15


 1           2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

 2   their support staff).

 3           2.4       Designating Party: a Party or Non-Party that designates information or items that it

 4   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 5           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium

 6   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 7   transcripts, and tangible things), that are produced or generated in disclosures or responses to
     discovery in this matter.
 8
             2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the
 9
     litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
10
     consultant in this action.
11
             2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel
12
     does not include Outside Counsel of Record or any other outside counsel.
13
             2.8       Non-Party: any natural person, partnership, corporation, association, or other legal
14
     entity not named as a Party to this action.
15
             2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action
16
     but are retained to represent or advise a party to this action and have appeared in this action on behalf
17
     of that party or are affiliated with a law firm which has appeared on behalf of that party.
18           2.10      Party: any party to this action, including all of its officers, directors, employees,
19   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
20           2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
21   in this action.
22           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
23   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
24   or retrieving data in any form or medium) and their employees and subcontractors.

25           2.13      Protected Material: any Disclosure or Discovery Material that is designated as

26   “CONFIDENTIAL.”

27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                               3
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 4 of 15


 1          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 2   Producing Party.

 3   3.     SCOPE

 4          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 5   defined above), but also (1) any information copied from Protected Material; (2) all copies, excerpts,

 6   summaries, or compilations of Protected Material that reveal the source of the Protected Material or
     that reveal specific information entitled to confidentiality as a matter of law; and (3) any testimony,
 7
     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 8
            However, the protections conferred by this Stipulation and Order do not cover the following
 9
     information: (a) any information that is in the public domain at the time of disclosure to a Receiving
10
     Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
11
     publication not involving a violation of this Order, including becoming part of the public record
12
     through trial or otherwise; and (b) any information known to the Receiving Party prior to the
13
     disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
14
     information lawfully and under no obligation of confidentiality to the Designating Party. Any use of
15
     Protected Material at trial shall be governed by a separate agreement or order.
16
     4.     DURATION
17
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
18   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
19   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
20   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
21   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
22   limits for filing any motions or applications for extension of time pursuant to applicable law.
23   5.     DESIGNATING PROTECTED MATERIAL
24          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

25   Non-Party that designates information or items for protection under this Order must take care to limit

26   any such designation to specific material that qualifies under the appropriate standards. The

27   Designating Party must designate for protection only those parts of material, documents, items, or oral

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           4
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 5 of 15


 1   or written communications that qualify – so that other portions of the material, documents, items, or

 2   communications for which protection is not warranted are not swept unjustifiably within the ambit of

 3   this Order.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

 5   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

 6   or retard the case development process or to impose unnecessary expenses and burdens on other
     parties) expose the Designating Party to sanctions.
 7
            If it comes to a Designating Party’s attention that information or items that it designated for
 8
     protection do not qualify for protection, that Designating Party must promptly notify all other Parties
 9
     that it is withdrawing the mistaken designation.
10
            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,
11
     e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
12
     Discovery Material that qualifies for protection under this Order must be clearly so designated before
13
     the material is disclosed or produced.
14
            Designation in conformity with this Order requires:
15
            (a) for information in documentary form (e.g., paper or electronic documents, but excluding
16
     transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
17
     legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions
18   of the material on a page qualifies for protection, the Producing Party also must clearly identify the
19   protected portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-Party that
20   makes original documents or materials available for inspection need not designate them for protection
21   until after the inspecting Party has indicated which material it would like copied and produced. During
22   the inspection and before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied
24   and produced, the Producing Party must determine which documents, or portions thereof, qualify for

25   protection under this Order. Then, before producing the specified documents, the Producing Party

26   must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a

27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                              5
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 6 of 15


 1   portion or portions of the material on a page qualifies for protection, the Producing Party also must

 2   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

 3          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 4   Designating Party identify on the record, before the close of the deposition, hearing, or other

 5   proceeding, all protected testimony.

 6          (c) for information produced in some form other than documentary and for any other tangible
     items, that the Producing Party affix in a prominent place on the exterior of the container or containers
 7
     in which the information or item is stored the legend “CONFIDENTIAL.” If the information is
 8
     produced electronically, then the term “CONFIDENTIAL” must appear in the name of each electronic
 9
     file containing confidentially designated information. If only a portion or portions of the information
10
     or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected
11
     portion(s).
12
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
13
     designate qualified information or items does not, standing alone, waive the Designating Party’s right
14
     to secure protection under this Order for such material. Upon timely correction of a designation, the
15
     Receiving Party must make reasonable efforts to assure that the material is treated in accordance with
16
     the provisions of this Order.
17
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
18          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
19   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
20   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
21   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
22   confidentiality designation by electing not to mount a challenge promptly after the original
23   designation is disclosed.
24          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

25   by providing written notice of each designation it is challenging and describing the basis for each

26   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

27   that the challenge to confidentiality is being made in accordance with the Protective Order. The parties

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                               6
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 7 of 15


 1   shall attempt to resolve each challenge in good faith and must begin the process by conferring directly

 2   (in voice to voice dialogue; other forms of communication are not sufficient) within 14 days of the

 3   date of service of notice. In conferring, the Challenging Party must explain the basis for its belief that

 4   the confidentiality designation was not proper and must give the Designating Party an opportunity to

 5   review the designated material, to reconsider the circumstances, and, if no change in designation is

 6   offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the next
     stage of the challenge process only if it has engaged in this meet and confer process first or establishes
 7
     that the Designating Party is unwilling to participate in the meet and confer process in a timely
 8
     manner.
 9
            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
10
     intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
11
     Local Rule 230 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of the
12
     initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process
13
     will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
14
     competent declaration affirming that the movant has complied with the meet and confer requirements
15
     imposed in the preceding paragraph. Failure by the Designating Party to make such a motion
16
     including the required declaration within 21 days (or 14 days, if applicable) shall automatically waive
17
     the confidentiality designation for each challenged designation. In addition, the Challenging Party
18   may file a motion challenging a confidentiality designation at any time if there is good cause for doing
19   so, including a challenge to the designation of a deposition transcript or any portions thereof. Any
20   motion brought pursuant to this provision must be accompanied by a competent declaration affirming
21   that the movant has complied with the meet and confer requirements imposed by the preceding
22   paragraph.
23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                            7
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 8 of 15


 1          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

 2   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

 3   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

 4   Designating Party has waived the confidentiality designation by failing to file a motion to retain

 5   confidentiality as described above, all parties shall continue to afford the material in question the level

 6   of protection to which it is entitled under the Producing Party’s designation until the court rules on the
     challenge.
 7

 8
     7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 9          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed by any
12   party only to the categories of persons and under the conditions described in this Order. When the
13   litigation has been terminated, a Receiving Party must comply with the provisions of section 13 below
14   (FINAL DISPOSITION).
15          Protected Material must be stored and maintained by all parties at a location and in a secure

16   manner that ensures that access is limited to the persons authorized under this Order.

17          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

18   the court or permitted in writing by agreement of both Designating Party and Receiving Party, all

19   parties may disclose any information or item designated “CONFIDENTIAL” only to:

20          (a) the Party’s Outside Counsel of Record in this action, as well as employees of said Outside
     Counsel of Record to whom it is reasonably necessary to disclose the information for this litigation
21
     (counsel and law firms appearing in this action are deemed to have agreed to be bound by this
22
     Protective Order);
23
            (b) the officers, directors, and employees (including House Counsel) of the Party to whom
24
     disclosure is reasonably necessary for this litigation, including employees and agents of the
25
     designating party(ies) in the normal course of their business with due regard for the confidential
26
     nature of the information under this protective order;
27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           8
      Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 9 of 15


 1           (c) Experts (as defined in this Order) of any Party to whom disclosure is reasonably necessary

 2   for this litigation;

 3           (d) the court and its personnel;

 4           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 5   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             (f) during their depositions, witnesses in the action to whom disclosure is reasonably
 7
     necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 8
     unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
 9
     deposition testimony or exhibits to depositions that reveal Protected Material must be separately
10
     bound by the court reporter and may not be disclosed to anyone except as permitted under this
11
     Stipulated Protective Order or as agreed by all parties.
12
             (g) the author or recipient of a document containing the information or a custodian or other
13
     person who otherwise possessed or knew the information.
14
     8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
15
             LITIGATION
16
             If a Party is served with a subpoena or a court order issued in other litigation that compels
17
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
18   must:
19           (a) promptly notify in writing the Designating Party. Such notification shall include a copy of
20   the subpoena or court order;
21           (b) promptly notify in writing the party who caused the subpoena or order to issue in the other
22   litigation that some or all of the material covered by the subpoena or order is subject to this Protective
23   Order. Such notification shall include a copy of this Stipulated Protective Order; and
24           (c) cooperate with respect to all reasonable procedures sought to be pursued by the

25   Designating Party whose Protected Material may be affected.

26           If the Designating Party timely seeks a protective order, the Party served with the subpoena or

27   court order shall not produce any information designated in this action as “CONFIDENTIAL” before

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                             9
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 10 of 15


 1   a determination by the court from which the subpoena or order issued, unless the Party has obtained

 2   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

 3   seeking protection in that court of its confidential material – and nothing in these provisions should be

 4   construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive

 5   from another court.

 6   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
 7
            (a) The terms of this Order are applicable to information produced by a Non-Party in this
 8
     action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
 9
     connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
10
     in these provisions should be construed as prohibiting a Non-Party from seeking additional
11
     protections.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                        10
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 11 of 15


 1          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

 2   confidential information in its possession, and the Party is subject to an agreement with the Non-Party

 3   not to produce the Non-Party’s confidential information, then the Party shall:

 4                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

 5                  of the information requested is subject to a confidentiality agreement with a Non-Party;

 6                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
                    this litigation, the relevant discovery request(s), and a reasonably specific description
 7
                    of the information requested; and
 8
                    (3) make the information requested available for inspection by the Non-Party.
 9
            (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of
10
     receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s
11
     confidential information responsive to the discovery request. If the Non-Party timely seeks a
12
     protective order, the Receiving Party shall not produce any information in its possession or control
13
     that is subject to the confidentiality agreement with the Non-Party before a determination by the court.
14
     Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking
15
     protection in this court of its Protected Material.
16
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17
            If a Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any
18   person or in any circumstance not authorized under this Stipulated Protective Order, the Party must
19   immediately (a) notify in writing all Parties of the unauthorized disclosures, (b) use its best efforts to
20   retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons to whom
21   unauthorized disclosures were made of all the terms of this Order, and (d) request such person or
22   persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
23   Exhibit A.
24   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

25          MATERIAL

26          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

27   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                          11
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 12 of 15


 1   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

 2   modify whatever procedure may be established in an e-discovery order that provides for production

 3   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

 4   parties reach an agreement on the effect of disclosure of a communication or information covered by

 5   the attorney-client privilege or work product protection, the parties may incorporate their agreement in

 6   the stipulated protective order submitted to the court.
     12.      MISCELLANEOUS
 7
              12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek
 8
     its modification by the court in the future.
 9
              12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
10
     Party waives any right it otherwise would have to object to disclosing or producing any information or
11
     item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
12
     right to object on any ground to use in evidence of any of the material covered by this Protective
13
     Order.
14
              12.3   Filing Protected Material. Without written permission of all parties or a court order
15
     secured after appropriate notice to all interested persons, a Party may not file in the public record in
16
     this action any Protected Material. A Party that seeks to file under seal any Protected Material must
17
     comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a court
18   order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule
19   141, a sealing order will issue only upon a request establishing that the Protected Material at issue is
20   privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Party's
21   request to file Protected Material under seal pursuant to Civil Local Rule 141(b) is denied by the
22   court, then the any Party may file the information in the public record pursuant to Civil Local Rule
23   141(e)(1) unless otherwise instructed by the court.
24   13.      FINAL DISPOSITION

25            Within 60 days after the final disposition of this action, as defined in paragraph 4, upon written

26   notification served by Producing or Designating Party, each Receiving Party must return all Protected

27   Material to the Producing Party or destroy such material. As used in this subdivision, “all Protected

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           12
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 13 of 15


 1   Material” includes all copies, abstracts, compilations, summaries, and any other format reproducing or

 2   capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the

 3   Receiving Party must submit a written certification to the Producing Party (and, if not the same person

 4   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category, where

 5   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

 6   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format
     reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are
 7
     entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 8
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 9
     work product, and consultant and expert work product, even if such materials contain Protected
10
     Material. Any such archival copies that contain or constitute Protected Material remain subject to this
11
     Protective Order as set forth in Section 4 (DURATION).
12

13
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14

15

16

17
      DATED: February 24, 2021
                                                        /s/ Patrick Buelna
18                                                      PATRICK M. BUELNA
19                                                      Attorneys for Plaintiff

20

21
      DATED: February 24, 2021                          Respectfully submitted,
22

23
                                                        _/s/ Kevin P. Allen
24                                                      KEVIN ALLEN
                                                        Attorney for Defendants
25

26

27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           13
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 14 of 15


 1                                                   ORDER

 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3          IT IS FURTHER ORDERED THAT:

 4          1. Requests to seal documents shall be made by motion before the same judge who will

 5   decide the matter related to that request to seal.

 6          2.   The designation of documents (including transcripts of testimony) as confidential

 7   pursuant to this order does not automatically entitle the parties to file such a document with the

 8   court under seal. Parties are advised that any request to seal documents in this district is governed

 9   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a

10   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a

11   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires

12   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,

13   the requested duration, the identity, by name or category, of persons to be permitted access to the

14   document, and all relevant information.” L.R. 141(b).

15          3. A request to seal material must normally meet the high threshold of showing that

16   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

17   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

18   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana

19   v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

20          4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

21   certain documents, at any court hearing or trial – such determinations will only be made by the

22   court at the hearing or trial, or upon an appropriate motion.

23          5. With respect to motions regarding any disputes concerning this protective order which

24   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule

25   251. Absent a showing of good cause, the court will not hear discovery disputes on an ex parte

26   basis or on shortened time.

27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                      14
     Case 2:20-cv-01966-KJM-DB Document 12 Filed 03/04/21 Page 15 of 15


 1          6. The parties may not modify the terms of this Protective Order without the court’s

 2   approval. If the parties agree to a potential modification, they shall submit a stipulation and

 3   proposed order for the court’s consideration.

 4          7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of

 5   the terms of this Protective Order after the action is terminated.

 6          8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

 7   hereby DISAPPROVED.

 8   DATED: March 3, 2021                            /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                       15
